Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, and 12-20 have been considered but are moot based on the new grounds of rejection.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 suffers from a clear clerical error in an attempt to change the dependency of the instant claim from claim 2 to claim 1.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 10, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Depies et al (hereinafter Depies) US 20170264936 in view of Ziman US 20160300387, and further in view of Rand US 20160036962.

Referring to claim 1, Depies discloses a method comprising:
generating at a server a three-dimensional (3D) view of an event based on one or more captured video streams, the event being held in a real-world venue, the 3D view generated for a physical point-of-view (POV) of the event as selected by a first remote user being located outside of the real-world venue, wherein the physical POV is taken from a first anchor point in the real-world venue and a second remote user(see Figs. 11-12 and Paragraphs 0032, 0036, and 0095 for disclosing a selectable 3d physical POV view of a real-world event based on captured video, wherein the POV is selected by a first remote user not located at the real-world venue); 
a second remote user remotely viewing the event, the second remote user being located outside of the real-world venue at a second remote location (see Fig. 1 and Paragraphs 0032-0036 for disclosing the content and service provided by the system is provided to more than one user and the user devices are connected via the network 50 (i.e., remote from one another)); and
streaming the view of the event via a network from the server to a head mounted display (HMD) of the first remote user (see Fig. 1 and 6 and Paragraphs 0032-0033, 0075, and 0101).
Depies is unclear as to generating an augmented reality view of an environment by augmenting the 3D view with a virtual representation of a second remote user remotely viewing the environment, the virtual representation of the second remote user being located at a second anchor point in the real-world venue and streaming the augmented reality view of the event via a network from the server to a display device of the first remote user, the first remote user being able to view the virtual representation of the second remote user when the first remote user turns towards the second anchor 
Ziman discloses generating an augmented reality view of an environment by augmenting the 3D view with a virtual representation of a second remote user remotely viewing the environment (see Paragraphs 0024-0027 and 0037-0040 for disclosing a 3d virtual environment that is augmented by a virtual representation of a second remote user/other avatars of the multiple users also remote viewing the environment), the virtual representation of the second remote user being located at a second anchor point in the environment (see Paragraphs 0024-0027 for disclosing each avatar (including all remote users) have their own location/anchor points within the virtual environment), the second remote user being located at a second remote location from both the environment and a first remote user (see Fig. 1 and Paragraphs 0024 and 0050 for disclosing each user connects to each other through connection to the virtual world, wherein each user device is remote from one another in the real world and connects to the environment via network 137); 
streaming the augmented reality view of the event via a network from the server to a display device of the first remote user (see Paragraph 0047 for disclosing the server provides the view of the virtual environment including the other avatars to the virtual display device of the user), the first remote user being able to view the virtual representation of the second remote user when the first remote user turns towards the second anchor point where the virtual representation of the second remote user is located in the augmented reality view of the event (see Paragraphs 0024-0027 and 0037-0040 for disclosing the (first remote) user is able to view the avatar of the second remote user that are rendered in the user’s field of view (affected by head, body, and eye movements/turning) based on the location/anchor point information of the other avatars); 
detecting that the first remote user turns towards the virtual representation of the second remote user in the augmented reality view of the event and establishing a communication channel to see Paragraphs 0024-0027 and 0039 for disclosing that the (first remote) user is able to obtain another avatar (second remote user) in their field of view (i.e., via head, body, eye movement such as turning) to initiate communication with the other avatar and a voice communication channel is established).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the augmented virtual environment view including avatars of Ziman with the system of Depies in order to allow a user to chat with any of the other avatars, enjoy a movie together or even a virtual meal, and exchange information (see Ziman, Paragraph 0073).
Depies in view of Ziman is unclear as to automatically establishing the communication channel based on the detecting of the first remote user turning toward the second remote user.
Rand discloses automatically establishing the communication channel based on the detecting of the first remote user turning toward the second remote user (see Paragraph 0046).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the automatic communication channel establishment of Rand with the system of Depies in view of Ziman in order to provide a novel technology that is desirable to provide a new communications paradigm for interacting with others and for integrating the delivery of voice with music and other audio (see Rand, Paragraph 0011).

Referring to claim 5, Depies discloses the event is a live event or a recording of the live event (see Abstract).

see Paragraphs 0037-0038), further noting other avatars/users can be connected with equitably to friends on a social media network (see Paragraph 0073).

Referring to claim 8, Depies discloses the 3D view includes a participant of the event, the participant being located at a third anchor point in the real-world venue (see Paragraph 0095 and 0097 for disclosing participants in the event (e.g., players of the real-world event/game) are visible at their locations/third anchor point in the real-world venue based on where the user has selected to view from).
Ziman discloses the augmented reality view of the event shows both the virtual representation of the second remote user and the event (see Fig. 1 and Paragraphs 0024-0027, 0037-0040, and 0075-0076 for disclosing the user can see both other avatars in the virtual environment and a sporting event being displayed to all the avatars within the vicinity of the exhibition of the sporting event). 

Claim 10 is rejected on the same grounds as claim 1.

Claim 13 is rejected on the same grounds as claim 5.

Referring to claim 16, Depies in view of Ziman discloses a processor and a memory coupled to the processor (see Depies, Paragraphs 0029-0030 and 0135) for performing the method seen in the rejection of claim 1.

Claim 18 is rejected on the same grounds as claim 5.

Claim 3-4, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Depies et al (hereinafter Depies) US 20170264936 in view of Ziman US 20160300387, further in view of Rand US 20160036962, and further in view of Ballard et al (hereinafter Ballard) US 20150153571.

Referring to claim 3, Depies in view of Ziman, and further in view of Rand discloses the first anchor point where a virtual representation of the first remote user is located in an augmented reality view of the event generated for the second user as seen in the rejection of claim 1.
Depies in view of Ziman, and further in view of Rand is unclear as to detecting the second user turns toward the first user and persisting the communication channel to enable continued communication between the first and second users.
Ballard discloses detecting the second user turns toward the first user and persisting the communication channel to enable continued communication between the first and second users (see Paragraphs 0213-0216).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the user communications options of Ballard with the system of Depies in view of Ziman, and further in view of Rand in order to allow a user to communication with another individual, presenting an opportunity for an enhanced and/or improve communication experience (see Ballard, Paragraph 0198).

Referring to claim 4, Depies in view of Ziman, and further in view of Rand discloses the avatars (first, second, nth users) are able to view each other within their respective fields of view within their augment reality views of the environment generated for each user/avatar as seen in the rejection of claim 1. Ballard further discloses the first and second user are viewing each other as seen in the rejection of claim 3.

Claim 12 is rejected on the same grounds as claim 4.

Claim 17 is rejected on the same grounds as claim 4.

Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Depies et al (hereinafter Depies) US 20170264936 in view of Ziman US 20160300387, further in view of Rand US 20160036962, and further in view of Long et al (hereinafter Long) US 20170157512.

Referring to claim 6, Depies in view of Ziman, and further in view of Rand discloses the event is live as seen in the rejection of claim 5.
While Ziman discloses the virtual environment being part of a video game (see Paragraph 0096), Depies in view of Ziman, and further in view of Rand is unclear as to the event being a gaming session of a video game.
Long discloses an event being a gaming session of a video game (see Paragraphs 0012, 0055-0057, 0086, and 0090).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the gaming session event of Long with the system of Depies in view of Ziman, and further in view of Rand in order to provide a fully immersive VR environment including game media for a live-gaming event (see Long, Paragraph 0090).

Claim 14 is rejected on the same grounds as claim 6.

Claim 19 is rejected on the same grounds as claim 6.

Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Depies et al (hereinafter Depies) US 20170264936 in view of Ziman US 20160300387, further in view of Rand US 20160036962, and further in view of Kaeser et al (hereinafter Kaeser) US 20170228922.

Referring to claim 9, Depies in view of Ziman, and further in view of Rand discloses the limitations as seen in the rejection of claim 1.
Depies in view of Ziman, and further in view of Rand is unclear as to scaling a size of the virtual representation of the second remote user in the augmented reality view to visually align with a size of an object presented within the augmented reality view.
Kaeser discloses scaling a size of the virtual representation of the second remote user in the augmented reality view to visually align with a size of an object presented within the augmented reality view (see Abstract and Paragraphs 0017 and 0031).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate scaling of user objects in a virtual environment of Kaeser with the system of Depies in view of Ziman, and further in view of Rand in order to give a user the sense that they are moving through the virtual environment, such as from a first area to a second area (see Kaeser, Paragraph 0016).

Claim 15 is rejected on the same grounds as claim 9.

Claim 20 is rejected on the same grounds as claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
02/24/2021